\..   ..i   sJ                                 03/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0279


                                        DA 20-0279


 DANA ROLAN, on her own behalf
 and on behalf of the class she represents,                                         J
      Plaintiffs, Counter-Defendants, and Appellees,
                                                                          MAR 0 8 2022
                                                                        Bowerl Ureenwood
                                                                      Clerk of Supreme Court
                                                                         Rtato exf NAnntana
       v.

 NEW WEST HEALTH SERVICES,
                                                                     ORDER
      Defendant and Appellee,

 DARWIN SELECT INSURANCE COMPANY
 and ALLIED WORLD ASSURANCE COMPANY
 and DARWIN NATIONAL ASSURANCE
 COMPANY,

       Defendant, Counter-Claimant, and Appellant.


       On January 4, 2022, we issued an Opinion in the above-entitled action, reversing
the District Court's holding that Allied is estopped from asserting the $1 million
"each Claim" limit of liability, remanding for the District Court to consider whether the
$1 million limit applied, and affirming the District Court's holding that Allied's "Loss"
provision does not preclude Allied's indemnity obligation of the class's damages. On
January 18, 2022, Rolan filed a Petition for Rehearing.
       M. R. App. P. 20(1)(a) provides that a petition for rehearing will be considered only
when the Court "overlooked some fact material to the decision," when "it overlooked some
question presented by counsel that would have proven decisive to the case," or when
"its decision conflicts with a statute or controlling decision not addressed" by the Court.
       Having fully considered Rolan's petition, we conclude a rehearing is not warranted
under the standards of M. R. App. P. 20(1)(a). Accordingly,
       IT IS HEREBY ORDERED that the petition for rehearing is DENIED.
The Clerk of Coultis,_ directed to mail copies of this Order to all counsel of record.
DATED this            day of March, 2022.



                                                     Chief Justice




                                                        Justices




                                       2